Citation Nr: 1341178	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative changes in the right knee, secondary to service-connected left knee osteoarthritis with limited range of motion and subluxation.

2.  Entitlement to service connection for a low back disorder, secondary to service-connected left knee osteoarthritis with limited range of motion and subluxation.

3.  Entitlement to service connection for a left hip disorder, secondary to the service-connected left knee osteoarthritis with limited range of motion and subluxation.

4.  Entitlement to service connection for a right hip disorder, secondary to the service-connected left knee osteoarthritis with limited range of motion and subluxation.

5.  Entitlement to a rating in excess of 20 percent for subluxation due to osteoarthritis of the left knee.

6.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis with limited range of motion.

7.  Recognition of the Veteran's daughter as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1989.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  By a rating action in February 2010, the RO denied the Veteran's claims of entitlement to a rating in excess of 20 percent for subluxation due to osteoarthritis of the left knee and a rating in excess of 10 percent for left knee osteoarthritis with limited range of motion.  He perfected a timely appeal to that decision.  Subsequently, in February 2012, the RO denied the Veteran's claims for entitlement to recognition of his daughter's permanent incapacity for self-support and for entitlement to service connection for a right knee disorder, service connection for a low back disorder, service connection for a right hip disorder, and service connection for a left hip disorder, all claimed as secondary to the service-connected left knee osteoarthritis with limited range of motion.  He perfected a timely appeal to that decision.  



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

A review of the record in this case discloses that, in his October 2012 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, pertinent evidence of record is to the effect that the Veteran failed to report for that hearing scheduled for January 29, 2013.  In a statement received by VA on January 30, 2013, the Veteran indicated that he reported to the videoconference hearing on January 30, 2013 only to discover that the hearing was on January 29, 2013; he stated that he got the dates confused.  

The Board observes that the Veteran was sent a letter on December 17, 2012, informing him that a hearing was scheduled for January 30, 2013; however, by letter dated January 2, 2013, he was notified that the hearing was scheduled to be held on January 29, 2013.  Accordingly, it is understood that the Veteran may have been confused by the correspondence from VA as to the exact date of the videoconference hearing.  Under the circumstances, the Board is of the opinion that the Veteran should be given an additional opportunity to present testimony before the Board prior to a final adjudication of his claims.  Videoconference hearings are scheduled by the RO. 

The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a) (3).  Therefore, the Veteran should be scheduled for another videoconference hearing before the Board at the RO in North Las Vegas, Nevada.  

Accordingly, the case is REMANDED to the AMC/RO for the following action:

The AMC/RO should take appropriate action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


